Citation Nr: 9928989	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-50 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist sprain.

2.  Entitlement to service connection for osteoporosis of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1992 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which denied 
the veteran's claims for service connection for a right wrist 
sprain and for osteoporosis of the right wrist.


FINDINGS OF FACT

1.  The veteran sprained her right wrist shortly prior to her 
separation from service; she filed a claim for service 
connection upon her discharge from active duty; and pain on 
extension and weakness of the right wrist have been shown by 
post-service examination.

2.  The veteran's osteoporosis of the right wrist began 
during service.


CONCLUSIONS OF LAW

1.  Residuals of a right wrist injury were incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  Osteoporosis of the right wrist was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

A veteran may establish a well-grounded claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period, and that 
that same condition currently exists.  This evidence must be 
medical unless the condition at issue is of a type for which 
case law considers lay observation sufficient.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran contends that she has residuals of an inservice 
right wrist injury.  She states that she cannot pick up heavy 
objects with her right hand without using her left hand to 
assist.  She also states that she has limited extension of 
the wrist. 

Service medical records show that the veteran was seen on 
July 22, 1996 at a primary care clinic due to complaints of 
right wrist pain after sustaining a fall on her extended arm 
two days earlier.  The wrist was supple and tender with 
limited range of motion.  An x-ray was ordered.  She was 
diagnosed with a sprain.  She was given an ace bandage wrap 
of the right wrist, a sling, and Motrin and was restricted to 
limited duty.  On July 26, 1996, the day the veteran 
separated from service, she was seen at sick call for a 
follow-up evaluation of her right wrist.  She noted that the 
wrist felt improved.  She still had some pain but had not 
taken any Motrin.  On physical examination there was no 
deformity, there was full range of motion, and 5/5 strength.  
X-ray report received showed no fracture or dislocation, and 
minimal osteoporosis.  The veteran reported that she had 
injured her right forearm as a child, and it was noted that 
this old injury might have been responsible for the 
osteoporosis.  The veteran was diagnosed with resolving right 
wrist sprain and was advised to use Motrin, to maintain 
regular exercise, to increase calcium, and to follow up as 
needed.  She was cleared for release from active duty.

The veteran was given a VA compensation and pension 
examination in December 1996.  The veteran reported continued 
discomfort of the right wrist since discharge from active 
duty.  She stated that she felt pain in the right lateral 
aspect of the wrist upon hyperextension of the hand and 
lifting of heavy objects.  She also reported decrease in 
range of motion, especially hyperflexion.  There was no 
longer any swelling and she was not taking any medication for 
pain.  The injury did not interfere with her current work as 
a clerk, although she was concerned it might interfere with 
electrical work she was hoping to do in the future.  On 
physical examination, the wrist appeared normal.  There was 
no tenderness or pain on palpation.  Range of motion of right 
and left wrists was symmetrical.  Extension was normal with 
some discomfort.  Flexion was normal without pain.  External 
rotation was normal with minimal discomfort on extreme 
external rotation.  Internal rotation was normal without 
pain.  With regard to strength testing, extension of the 
right hand against weight was normal but caused minimal pain.  
Flexion against weight was normal with full strength.  The 
examiner recommended that the veteran go to Physical Therapy 
to assist with alleviating the discomfort on hyperextension.  
The diagnosis was history of right wrist sprain with no 
objective residual.

The RO requested that the examiner respond to the question of 
whether there were any residuals in the right wrist from the 
sprain she sustained during service.  Based on personal 
recollection of the veteran's history and physical 
evaluation, the examiner did not believe there were any 
objective residuals.  However, the physician added that the 
veteran complained of pain with certain movements, and that 
pain was apparent during the examination.

There are no further medical records pertaining to the 
veteran's residuals of a right wrist sprain or osteoporosis 
of the right wrist.
As a preliminary matter, the Board finds that the veteran's 
claims for service connection for residuals of a right wrist 
injury and osteoporosis of the right wrist are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Furthermore, 
the Board finds that the RO has satisfied the duty to assist 
the veteran in developing her claims.  

The record shows that the veteran sustained a right wrist 
injury just prior to her separation from service in July 
1996.  A clinical evaluation resulted in a diagnosis of a 
right wrist sprain.  She filed a claim for service connection 
for residuals of the wrist injury shortly after her 
separation from service.  Upon VA examination in December 
1996, the examiner opined that there was no objective 
evidence of residuals from the inservice right wrist sprain.  
However, the physician did refer the veteran to physical 
therapy for remedial exercises.  The veteran indicated that 
she has had limited extension, weakness and discomfort, since 
the time of the injury.  There is virtually no gap in time 
between the inservice injury and the veteran's description of 
continuing residuals therefrom.  While the December 1996 VA 
examiner reported that there were no objective residuals, 
aside from the fact that  the physician referred the veteran 
for treatment of her right wrist symptoms (physical therapy), 
in an addendum to that examination, the physician added that 
the veteran complained of pain with certain movements, and 
that the pain was apparent during the examination.  The Board 
finds that the evidence is at least in equipoise as to 
whether or not the veteran has a right wrist disorder linked 
to her inservice right wrist injury.  Accordingly, service 
connection for residuals of a right wrist injury is 
warranted.  

As to the veteran's osteoporosis, the only medical evidence 
pertaining to the bone disorder is the July 1996 x-ray 
showing minimal osteoporosis.  It was observed at that time 
that this condition might have been caused by a childhood 
injury to the right arm described by the veteran.  In 
reviewing the service medical records, the Board finds that 
the veteran did give a history of a fracture of the right 
forearm at the time of her pre-enlistment examination in 
1992.

While the only medical evidence of record concerning the 
etiology of the veteran's osteoporosis is the July 1996 
opinion that it may be related to a childhood fracture, there 
is no medical evidence showing osteoporosis prior to service.  
The bone abnormality was first shown approximately four years 
after the veteran entered service, and she did injure her 
wrist while she was on active duty.  Moreover, the opinion 
that osteoporosis "might be" related to a childhood injury 
is equivocal at best.  It is the Board's judgment that the 
evidence is also at least in equipoise as to whether the 
veteran's osteoporosis of the right wrist began during 
service. 


ORDER

Service connection for a right wrist disability, to include 
osteoporosis, is granted, subject to the provisions governing 
the payment of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

